Title: To James Madison from the Marqués de Someruelos, 7 September 1805 (Abstract)
From: Someruelos, Salvador José de Muro y Salazar, marqués de
To: Madison, James


          § From the Marqués de Someruelos. 7 September 1805. By the schooner Rose, Capt. [illegible] Bolton, received on 8 July JM’s letter of 11 June with a copy of another written to the marqués de Casa Yrujo, both relating to JM’s complaint about the seizure of the frigate Huntress, which is said to have been by a Spanish privateer, while the Huntress was carrying munitions to the Mediterranean squadron. Sent a circular order to the commanders with jurisdiction in the various ports of Cuba so that, if it should have arrived in one of their districts, they could proceed immediately to determine the case according to law and if the merits of the case result in the declaration of a good prize, the final steps should be taken accordingly and the original proceedings sent to Havana, so that the Departmental Tribunal may consider the merits of the case and decide on what is just.
          Has not yet received a reply about the result of this order; but the governor of Cuba, and the lieutenant governor of Puerto Principe have informed him that the Huntress has not been brought into those ports by any type of privateer: and, in order not to delay the answer to JM any longer, shares on this occasion the results of the decisions that the referenced individuals resolved on, waiting to give the other advices still pending, if by them the introduction of the vessel into any of the ports of this island should appear; adding to the knowledge of his government.
          As in case it should be certain that the indicated seizure was by a Spanish vessel, and the prize should arrive in a port of this island, the cognizance of the proceedings of the privateer in this matter belongs not to the jurisdiction of this government, but to that of the navy; has instructed the commander of the navy about the expressed complaint, so that in his wisdom he may take the precautions which he may consider suitable: has also immediately given the necessary warnings to the governor of the defenses of Cuba and the lieutenant general of the interior departments of the island, so that they may supply the assistance that might be needed and might be requested, for the fitting out of the frigate in question, if a suitable person should claim their assistance in order for it to continue its voyage.
          The navy commander answered on 12 July that no record existed in the fleet under his authority of the taking of the frigate Huntress and that, notwithstanding the uncertainty about the place where she may have been taken […] that by the governments of the two Floridas, no notice has been given him that such a prize had been taken to those stations.
          
        